Proceeding brought pursuant to article 78 of the Civil Practice Act to review a determination of the respondent [State Rent Administrator] reversing an order of a local rent administrator which granted petitioner’s application for a certificate of eviction against a tenant of a one-family house owned by petitioner and his sister. Petitioner appeals from .an order denying his petition and dismissing the proceeding. Order unanimously affirmed, without costs. It cannot be said on this record that there was not adequate evidence to support respondent’s finding that the petitioner did not seek the premises for himself. Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ.